Order of November 6, 2014 Withdrawn; Order filed November 18, 2014




                                         In The

                      Fourteenth Court of Appeals
                                     ____________

                                NO. 14-14-00386-CR
                                     ____________

                         RODNEY ROCHELL, Appellant

                                           V.

                        THE STATE OF TEXAS, Appellee


                     On Appeal from the 176th District Court
                             Harris County, Texas
                         Trial Court Cause No. 1383622

                                       ORDER

      On July 30, 2014, Carol Castillo, the substitute court reporter for the 176th
District Court, filed the reporter’s record in this case.

      On November 3, 2014, appellant filed a motion to extend time to file his
brief in which he alleged that he cannot complete his brief because the reporter’s
record contains exhibits that were not admitted at trial. Accordingly, we issue the
following order:
      We order Carol Castillo, the court reporter, to confirm the reporter’s record
to what occurred in the trial court and to certify and file a corrected reporter’s
record containing only the exhibits that were admitted at trial with the clerk of this
court on or before December 8, 2014. Appellant’s brief is due seven days after the
corrected reporter’s record is filed.

                                        PER CURIAM